DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Response to Arguments
Applicant’s arguments, see 8 paragraph, filed 11/20/2020, with respect to claim 10 have been fully considered and are persuasive.  The objection of 06/24/2020 has been withdrawn. 
Applicant's remaining arguments filed 11/20/2020 have been fully considered but they are not persuasive.
Applicant first argues that Olsen discloses that the upper mold and lower mold make contact when the two blade shells halves are glued together while the instant claims require the upper and lower mold to not make contact (page 9 paras 1-2). While Applicant is correct that Olsen does not disclose those intended uses of the claimed mold, Olson is readily modified by Kehlenbeck which does teach the claimed features. Specifically, Kehlenbeck discloses that the spacing between the mold peripheries 33, 34, referred to as the adhesive gap, can be set and maintained by way of sensors or mechanical detents (para 0072).
Applicant next argues argues that Kehlenbeck does not teach a plurality of closures where each closure comprises a first component arranged on the first retaining device and a second component 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 1:
Claim 1 recites the limitation "the excess liquid adhesive" in line 2 from the end.  There is insufficient antecedent basis for this limitation in the claim.

In reference to claim 10:
Claim 10 recites the limitation "the excess liquid adhesive" in line 3 from the end.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US20060034971) in view of Kehlenbeck (20170266895 – previously of record).

In reference to claim 1:
Olsen discloses a production mold for a rotor blade of a wind turbine (abstract) comprising: 
a first mold half-shell comprising a first open side and a first periphery arranged in a first retaining device (first mold part 2); and 

a length adjustable spacer mounted in a fixed position on the first retaining device and the second retaining device (para 0029)(the guide rods hold the upper mold at a fixed position when the hinge mechanism is disengaged and further as the parts engage and the glue positioned between the blade shell halves cures); 
wherein the first retaining device is connected to the second retaining device in an articulated manner such that the first retaining device and the second retaining device are movable from an open position, in which the second mold half-shell is beside the first mold half-shell and the first open side and the second open side are oriented upward, to a closed position, in which the second mold half-shell is above the first mold half-shell with the first open side oriented toward the second open side such that the length adjustable spacer forms a gap running between the first periphery of first mold half-shell and the second periphery of the second mold half-shell and the gap extends both along the width and along the longitudinal direction of the peripheries over the entire extension of the peripheries of the mold half-shells being arranged one upon the other (para 0029).
Olsen does not disclose a plurality of closures where each closure of the plurality of closures comprises a first component arranged on the first retaining device and a second component arranged on the second retaining device, such that the opening and closing of each closure of the plurality of closures is by at least one actuator effecting two separate movements of either one or both of the first component and the second component or wherein the first and the second mold half-shells do not contact each other. However, this is taught by Kehlenbeck. Kehlenbeck teaches a mold assembly for adhesively bonding rotor blade shell halves (abstract, para 0020). Kehlenbeck further discloses a plurality of closures, wherein each closure of the plurality of closures comprises a first component arranged on the first retaining device and a second component arranged on the second retaining device, 
While modified Olsen does not explicitly teach that the adhesive gap of Kehlenbeck allows excess liquid adhesive to be conducted through the gap, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). Alternatively, any adhesive that is “excess” given the spacing set will necessarily flow out through the gap established.

In reference to claim 2:
In addition to the discussion of claim 1, above, Olsen further discloses wherein the first retaining device comprises a first framework and the second retaining device comprises a second framework (See Figs. 2-3 showing the exterior of the mold parts). Modified Olsen does not teach that the framework is steel, as required by the interpretation of the limitations under 35 U.S.C. 112(f).  However, one of skill in the art recognizes that steel is conventionally used as the material of construction for molds and supporting devices for molds because of its high strength.  It would have been obvious to one of 

In reference to claim 9:
In addition to the discussion of claim 1, above, Olsen further discloses wherein the length adjustable spacer comprises a first pressure-exerting element mounted in a fixed position on the first retaining device and a second pressure-exerting element mounted in a fixed position on the second retaining device, and wherein the first pressure-exerting element abuts the second pressure-exerting element in the closed position (para 0029; Fig. 3).

In reference to claim 10:
Olsen discloses a method of producing a rotor blade of a wind turbine (abstract) comprising: 
producing a first rotor-blade half-shell in a first mold half- shell (first mold part 2) and a second rotor-blade half-shell in a second mold half- shell (second mold part 4); and 
a first mold half-shell comprising a first open side and a first periphery arranged in a first retaining device (first mold part 2); and 
a second mold half-shell comprising a second open side and a second periphery arranged in a second retaining device (second mold part 4); and 
a length adjustable spacer mounted in a fixed position on the first retaining device and the second retaining device (para 0029)(the guide rods hold the upper mold at a fixed position when the hinge mechanism is disengaged and further as the parts engage and the glue positioned between the blade shell halves cures); 

Olsen does not disclose a plurality of closures where each closure of the plurality of closures comprises a first component arranged on the first retaining device and a second component arranged on the second retaining device, such that the opening and closing of each closure of the plurality of closures is by at least one actuator effecting two separate movements of either one or both of the first component and the second component or wherein the first and the second mold half-shells do not contact each other. However, this is taught by Kehlenbeck. Kehlenbeck teaches a mold assembly for adhesively bonding rotor blade shell halves (abstract, para 0020). Kehlenbeck further discloses a plurality of closures, wherein each closure of the plurality of closures comprises a first component arranged on the first retaining device and a second component arranged on the second retaining device, such that the opening and closing of each closure of the plurality of closures is by at least one actuator (paras 0054-0060), effecting two separate movements of either one or both of the first component and the second component (paras 0053 and 0070-0072) in order to obtain a tensile force absorbing connection (para 0013). Kehlenbeck further discloses that the spacing between the mold peripheries 33, 34, referred to as the adhesive gap, can be set and maintained by way of sensors or mechanical detents (para 0072).  It would have been obvious to a person having ordinary skill in the art before the effective 
While modified Olsen does not explicitly teach that the adhesive gap of Kehlenbeck allows excess liquid adhesive to be conducted through the gap, any adhesive that is “excess” given the spacing set will necessarily be allowed to flow out through the gap established.

Claims 3, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen and Kehlenbeck as applied to claims 1 and 10, above, and further in view of Lindner (EP0050227 – previously of record).

In reference to claims 3 and 11:
In addition to the discussion of claims 1 and 10, above, modified Olsen does not teach that the components of the closures comprise an eyelet driven by the first actuator and bolt driven by a second actuator.  However, this is taught by Lindner. Lindner teaches a mold locking device comprising an eyelet arranged on a rod and driven by a first actuator (see locking hole 43, rod 42, and actuator 41 in Figure 10) and bolt driven by a second actuator (see rod 46 and actuator 45 in Figure 10), wherein the bolt is in the eyelet in a closed state and the bolt is out of the eyelet in an open state (see Figures 10 and 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mold taught by modified Olsen by using the locking mechanism taught by Lindner as a matter of simple substitution of one known element for another to yield predictable results – i.e. the mold half-shells are releasably locked into a desired position.  See MPEP 2143(I)(B).  As modified by Frazier, the length-adjustable spacer would limit closure such that a desired adhesive thickness is reached (see 0023).

In reference to claim 4:
In addition to the discussion of claim 3, above, Lindner teaches that the eyelet is arranged on a rod that extends the eyelet (see Figures 10 and 11), but does not teach that the rod rotates the eyelet.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the rod to rotate the eyelet for the benefit of adapting the position of the eyelet to accommodate imperfect alignment of the bolt with the eyelet and/or to allow the eyelet to be positioned such that it would not interfere with other parts of the mold assembly during opening and closing operations.  See also MPEP 2144.04(V)(D).

Claims 5, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen and Kehlenbeck as applied to claims 1 and 10, above, and further in view of Adachi (JPS31239926 – previously of record).

In reference to claims 5, 6, and 12:
Modified Olsen does not teach that the components of the closures comprise a rotatable extension are driven by the first actuator oriented toward the second mold half-shell that rests on a bearing means arranged on the second retaining device.  Adachi teaches a mold locking device comprising a rotatable extension arm arranged on a rod and driven by a first actuator (see hook 15, arm 14, and cylinder 9 in Figure 1), wherein the rotatable extension arm is arranged on a first mold half and oriented toward a second mold half (see Figure 1), and wherein the rotatable extension arm rests on a bearing surface arranged on the second mold half in the closed state (see Figure 4) and is oriented away from the second mold half in an open state (see Figures 2 and 7).  As taught by Adachi, the extension arm is rotatably positioned above the bearing surface and then displaced in a translator manner toward the bearing surface (see Figures 2-4).  It would have been obvious to one of ordinary skill in the art .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742